In the
                     Court of Appeals
             Second Appellate District of Texas
                      at Fort Worth
                  ___________________________

                       No. 02-22-00044-CV
                  ___________________________

ONE MONTGOMERY PLAZA HOMEOWNERS ASSOCIATION, INC., Appellant

                              V.

    ALISA GAIL BROWN, RICHARD WAYNE BROWN, ANN MARRETT,
  ELIZABETH DOANE, WILLIAM T. SLATER, CAROL NATI, CARMENZA
   MORENO, DAVID AND CHRISTINA MIDDLEBROOK LIVING TRUST,
RANDALL C. PETERSON, ELISA HOWARD, ALETA ANN NITSCHKE, JOHN
MATTHEW REID, ERIKA BROOKS, JON B. BROOKS, CARL DENNIS STARKE
AND JUDY ANN STARKE REVOCABLE TRUST, KATHY L. PRICKETT, LEAH
KATHLEEN DUNN, MELISSA PERRY DUNN, MERCEDES A. BOGI, RANDI
  FRANKLIN, PAMELIA DAVIS, RICARDO DAVIS, THE C.K. KHURY AND
   IRENE BASS FAMILY TRUST, CHRISTINA MARIE ALWIN, STEPHEN
 LAWRENCE ALWIN, OTIS T. HAWKINS, CYNTHIA T. CULMO, MARK M.
  CULMO, JOHN E. ECKLEBARGER, BARBARA J. SMITH, GARY L. SMITH,
GREGORY W. BERRY, JOAN E. GATHRIGHT, LARRY LAWLEY, KIMBERLY
   PEASE, MOUNT MAJOR, LLC, JEAN-CARLO MEREL, JOHN ZUBER,
 KATHERINE ROBERTO, KERRY DIANE SCOTT, MICHAEL SCOTT, MISTY
            HANTES, AND JEFFERY M. HANTES, Appellees
  On Appeal from the 48th District Court
         Tarrant County, Texas
     Trial Court No. 048-330230-21


Before Sudderth, C.J.; Birdwell and Bassel, JJ.
    Per Curiam Memorandum Opinion




                      2
               MEMORANDUM OPINION AND JUDGMENT

      We have considered Appellant’s unopposed motion to dismiss this appeal. We

grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f). In

accordance with the parties’ agreement, each party must bear its own costs. See Tex.

R. App. P. 42.1(d).

                                                   Per Curiam

Delivered: October 13, 2022




                                         3